DETAILED ACTION
This action is responsive to the communication filed on
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "said user interface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgios Krasadakis (US Pub. No. 20170289202 herein after “Krasadakis”) and further in view of Ryan Uhrich (US Pub. No. 20170142462 herein after “Uhrich’).

As per claim 1, Krasadakis discloses a system for livestreaming audio data between two or more individuals comprising: 
a first computing entity having a user interface (Krasadakis, para[0029] client computing device has…a user interface component), 
wherein said first computing entity is operably connected to a network (Krasadakis, para[0029,0034] client computing device has...a communications interface component 110; communication interface component includes network interface card, see FIG. 2),
wherein said user interface allows a first user to create a live stream using audio data associated with a user profile of said first user (Krasadakis, para[0023, 0073] private music sessions may be created between multiple users, request that a private music session be established), 
wherein said live stream is associated with said user profile of said first user (Krasadakis, para[0052] the music-session request may include any number of identifiers…a user profile, a social network profile, a name, or other identifier(, 
wherein a processor is configured to receive said audio data and create a live stream (Krasadakis, para[0053] the private music session, once established, allows songs to be synchronously played…from user’s local audio, from an online source, or from an integrated streaming service), 
wherein said processor transmits said live stream over said network (Krasadakis, para[0014] the session is “live”), 
a second computing entity having said user interface (Krasadakis, para[0029] user interface component 112), 
wherein said second computing entity is operably connected to said network (Krasadakis, see FIG. 2), 
wherein said user interface of said second computing entity presents to a second user a plurality of user profiles having a plurality of musical interests (Krasadakis, para[0037] guest users may actively request particular host users- using device specific identifiers, e.g. …user profiles),
wherein each said user profile of said plurality of user profiles has a musical interest based on said audio data within said respective user profile ,
wherein said processor allows said second user to obtain said live stream via said network (Krasadakis, para[0038] once the requested user accepts the invitation to join…the session initiator of the music application initiates the music session), 
a non-transitory computer-readable medium coupled to said processor, wherein said non-transitory computer-readable medium contains said plurality of user profiles (Krasadakis, para[0060] user database 220), 
wherein said non-transitory computer-readable medium contains instructions stored thereon, which, when executed by said processor, cause said processor to perform operations comprising: 
receiving said audio data from said first computing entity (Krasadakis, para[0053] once a song is selected…either from the selecting user’s local audio or from an online source), 
creating a live stream using said audio data, wherein said live stream mirrors said audio data that said first computing device is playing in real time (Krasadakis, para[0039,0048,0053] the online music-sharing service may then instruct the streaming components of the host and guest user client computing devices to begin playing the selected song),
transmitting said live stream over said network in a way such that said second user may access said live stream via said user interface of said second computing device, obtaining said live stream in a way such that said second user may listen to said live stream using said second computing entity (Krasadakis, para[0014,0027,0030] synchronized music sessions between two or more users).
Krasadakis does not disclose wherein said user interface allows said second user to choose said live stream from a plurality of live streams. 
However, Uhrich discloses wherein said second computing entity is operably connected to said network (Uhrich, para[0081,0082] one or more communication networks), 
wherein said user interface of said second computing entity presents to a second user a plurality of user profiles having a plurality of musical interests (Uhrich, para[0039,0060-0061] allow a user to view one or more feed program UI elements…a set of feed program UI elements could include feed program UI element for each “channel” available to the user indicating the currently-live content item for that channel; cause the client device to present, to the user, a feed user interface element for the metadata value identified by the one content interest),
wherein each said user profile of said plurality of user profiles has a musical interest based on said audio data within said respective user profile (Uhrich, para[0044] content interest can be determined in a variety of ways, metadata attribute-value will be identified for a user, The metadata can correspond to the metadata attributes 126 and values 128 described herein, and can be for a variety of types of information at a wide variety of levels of abstraction),
wherein said user interface allows said second user to choose said live stream from a plurality of live streams (Uhrich, para[0055] when a user selects one of the dynamic personalized feed UI elements one or more feed program UI elements can be presented), 
wherein said processor allows said second user to obtain said live stream via said network (Uhrich, para[0055] upon selection of one of the feed program UI elements, the user may be provided access to that corresponding live content item).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Uhrich’s teaching of Techniques for Generating and Providing Personalized Dynamic Live Content Feeds into Krasadakis’ teaching of an Interactive Online Music Experience because one of the ordinary skill in the art would have been motivated to provide live content recommendations to the user.

As per claim 2, Uhrich discloses the system of Claim 1, wherein said processor determines which of said live streams of said plurality of live streams is recommended to said second user via said user interface using search parameters (Uhrich, para[0034-0036,0040]).

As per claim 3,  Krasadakis and Uhrich discloses the system of Claim 2, wherein said processor compares said plurality of musical interests of said plurality of user profiles to said musical interest of said second user, wherein said search parameters determine how much said plurality of musical interests of said plurality of user profiles must match said musical interest of said user profile of said second user using a minimum threshold, wherein said plurality of live streams of said plurality of user profiles that meet said minimum threshold are presented via said user interface to said second user (while not explicitly disclosed it is well within the scope and further well known within the art and cannot be considered an inventive concept).

As per claim 4, Uhrich discloses the system of Claim 2, wherein said search parameters comprise music genre, group name, artist name, and geolocation (Uhrich, para[0042,0044])(Krasadakis, para[0055]).

As per claim 5, Krasadakis discloses the system of Claim 1, wherein said user profiles further comprise user data (Krasadakis, para[0052,0060,0062]).

As per claim 6, Krasadakis discloses the system of Claim 5, wherein said user data of said first user is visualized within said user interface in a way such that said second user may select said user data when viewing said user profile of said first user, wherein said user data of said first user is associated with said audio data of said first user in a way such that selecting said user data of said first user via said user interface of said second user causes said audio data of said first user to be presented to said second user via said user interface (Krasadakis, para[0024,0040]).

As per claim 7, Krasadakis discloses the system of Claim 1, wherein said user interface displays controls to said first user, which may allow said first user to control said audio data presented via said live stream (Krasadakis, para[0067]).

As per claim 8, Krasadakis discloses the system of Claim 1, wherein said user interface displays controls to said second user, which may allow said second user to control said audio data presented via said live stream (Krasadakis, para[0067]).

As per claim 9, Krasadakis discloses the system of Claim 1, wherein a plurality of users may create a group, wherein a group user of said plurality of group users may create a group live stream, wherein said group livestream is the same for each said group user, wherein said plurality of group users may contribute to said group live stream (Krasadakis, para[0014,0024]).

As per claim 10, Uhrich discloses the system of Claim 1, further comprising a geolocation device, wherein geospatial data of said geolocation device is transmitted to said processor, wherein said processor uses said geospatial data to limit which of said live streams of said plurality of live streams may be presented to said second user via said user interface (Uhrich, para[0039]).


As per claim 11, Krasadakis discloses a system for socially connecting two or more individuals comprising:
a database having a plurality of user profiles and connected to a network (Krasadakis, para[0048] a user base database, FIG. 2),
wherein each user profile of said plurality of user profiles comprises user data and audio data (Krasadakis, para[0013,0052,0089] local song files, identification, exchanged messages, feedback, preferences),
wherein said user data within said user profile of said plurality of user profiles is associated with said audio data of said user profile of said plurality of user profiles (Krasadakis, para[0013,0089] local song files, locally stored audio, preferences),
 a computing entity having said user interface and connected to said network (Krasadakis, para[0029] user interface component, see FIG. 2), 
wherein said user interface of said computing entity presents to a user said plurality of user profiles having a plurality of musical interests based on said audio data (Krasadakis, para[0037] guest users may actively request particular host users…other examples exist for searching), 
wherein each said user profile of said plurality of user profiles has a musical interest based on said audio data within said respective user profile (Krasadakis, para[0041-0042] the interaction history),
a non-transitory computer-readable medium coupled to said processor, wherein said non-transitory computer-readable medium contains said plurality of user profiles, wherein said non-transitory computer-readable medium contains instructions stored thereon (Krasadakis, para[0030] the processor may include any quantity of processing units and is programmed to execute computer –executable instructions for implementing), which, when executed by said processor, cause said processor to perform operations comprising: 
receiving an input from said computing entity, wherein said input is associated with said user data of said user profile of said plurality of user profiles (Krasadakis, para[0014] the session is “live” in that users can select which songs to play), 
determining whether said user data of said user profile is associated with said audio data of said user profile, retrieving said audio data of said user profile associated with said user data selected within said user interface (Krasadakis, para[0054] when the selecting user submits a song…the song file may be transmitted to the music app controller).
Krasadakis does not explicitly disclose wherein user data is presented to said user interface via said user interface and presenting said audio data to said user via said computing entity.
 However, Uhrich discloses a computer entity having said user interface and connected to said network, 
wherein said user interface of said computing entity presents to a user said plurality of user profiles having a plurality of musical interests based on said audio data, wherein user data is presented to said user via said user interface, wherein selection of said user data via said user interface causes associated audio data to be presented to said user via said computing entity (Uhrich, para[0040] providing dynamic personalized feeds, when selected cause a set of one or more feed program UI elements to be presented to the user),
receiving an input from said computing entity, wherein said input is associated with said user data of said user profile of said plurality of user profiles, determining whether said user data of said user profile is associated with said audio data of said user profile, retrieving said audio data of said user profile associated with said user data selected within said user interface, and presenting said audio data to said user via said computing entity (Uhrich, para[0055] when a user selects one of the dynamic personalized feed UI elements, one or more feed program UI elements can be presented that correspond to the content identifiers of the selected feed, Upon a selection of one of the feed program UI elements, the user may be provided access to that corresponding live content item).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Uhrich’s teaching of Techniques for Generating and Providing Personalized Dynamic Live Content Feeds into Krasadakis’ teaching of an Interactive Online Music Experience because one of the ordinary skill in the art would have been motivated to provide live content recommendations to the user.

As per claim 12, Krasadakis discloses the system of Claim 11, wherein said processor determines which of said user profiles of said plurality of user profiles is recommended to said user via said user interface using search parameters (Krasadakis, para[Abstract,0043])(Uhrich, para[Abstract,0034-0036]).

As per claim 13, Krasadakis and Uhrich discloses he system of Claim 12, wherein said processor compares said plurality of musical interests of said plurality of user profiles to said musical interest of said user profile of said user, wherein said search parameters determine how much said plurality of musical interests of said plurality of user profiles must match said musical interest of said user profile of said user using a minimum threshold, wherein said user profiles of said plurality of user profiles that meet said minimum threshold are presented via said user interface to said user (while not explicitly disclosed it is well within the scope and further well known within the art and cannot be considered an inventive concept) .

As per claim 14, Krasadakis discloses the system of Claim 12, wherein said search parameters comprise music genre, group name, artist name, and geolocation (Krasadakis, para[0041,0055])(Uhrich, para[0044]).

As per claim 15, Krasadakis discloses the system of Claim 11, wherein said user interface displays controls to said user, which may allow said user to control said audio data presented via a live stream of said user profile of said plurality of user profiles (Krasadakis, para[0067]).

As per claim 16, Krasadakis discloses the system of Claim 11, wherein a plurality of users may create a group, wherein a group user of said plurality of group users may create a group live stream, wherein said group livestream is the same for each said group user, wherein said plurality of group users may contribute to said group live stream (Krasadakis, para[0014]).

As per clam 17, Uhrich discloses the system of Claim 11, further comprising a geolocation device, wherein geospatial data of said geolocation device is transmitted to said processor, wherein said processor uses said geospatial data to limit which of said user profiles of said plurality of user profiles may be presented to said user via said user interface (Uhrich, para[0039]).

As per claim 18, Krasadakis discloses a system for socially connecting two or more individuals comprising: 
a database having a plurality of user profiles and connected to a network (Krasadakis, para[0048] a user base database, FIG. 2),
wherein a user profile of said plurality of user profiles comprises user data and audio data (Krasadakis, para[0013,0052,0089] local song files, identification, exchanged messages, feedback, preferences), 
wherein said user data within said user profile of said plurality of user profiles is associated with said audio data of said user profile of said plurality of user profiles (Krasadakis, para[0013,0089] local song files, locally stored audio, preferences), 
wherein a musical interest is created for said user profile of said plurality of user profiles using said user data and said audio data (Krasadakis, para[0084] the interaction history—which may include previously played songs in private music sessions; feedback text, video, or animation messages between users; indications of interest),  
a computing entity having said user interface and connected to said network (Krasadakis, para[0029] user interface component, see FIG. 2), 
wherein said user interface of said computing entity presents said plurality of user profiles (Krasadakis, para[0037] guest users may actively request particular host users…other examples exist for searching), 
wherein said user data is visualized within said user interface (Krasadakis, para[0037] guest users may actively request particular host users…other examples exist for searching), 
a non-transitory computer-readable medium coupled to said processor, wherein said non-transitory computer-readable medium contains said plurality of user profiles, wherein said non-transitory computer-readable medium contains instructions stored thereon, which (Krasadakis, para[0030] the processor may include any quantity of processing units and is programmed to execute computer –executable instructions for implementing), when executed by said processor, cause said processor to perform operations comprising: determining whether said musical interest of said user profile of said plurality of user profiles matches said chosen musical interest (Krasadakis,para[0037] guest users may actively request particular host users).
Krasadakis does not disclose wherein a geolocation device of said computing entity collects geospatial data and transmits it to a processor, wherein said processor limits said user profiles that are presented within said user interface to said user profiles within a determined geographic range of said computing entity and wherein said processor further limits said user profiles that are presented within said user interface to those that have said musical interest that matches those of a chosen musical interest.

Uhrich discloses wherein a musical interest is created for said user profile of said plurality of user profiles using said user data and said audio data (Uhrich, para[0041] acquires content interest data based upon a user profile database including a content playing history of the user),  
a computing entity having said user interface and connected to said network (Uhrich, para[0039,0081] a user interface…via one or more network), 
wherein a geolocation device of said computing entity collects geospatial data and transmits it to a processor, wherein said processor limits said user profiles that are presented within said user interface to said user profiles within a determined geographic range of said computing entity (Uhrich, para[0039] the set of feed program UI elements could include a feed program UI element for… a subset of its users, such as those living within a particular geographic area), and
wherein said processor further limits said user profiles that are presented within said user interface to those that have said musical interest that matches those of a chosen musical interest (Uhrich, para[0045-0046] using the user interests along with a content listing information identifying content items (including currently-playing and upcoming live content items), determine whether any personalized feed conditions are satisfied to attempt to “aggregate” multiple live content items together to be part of a dynamic personalized feed),
receiving geospatial data from said geolocation device, determining whether said user profile of said plurality of user profiles is within said determined geographic range (Uhrich, para[0039] the set of feed program UI , 
determining whether said musical interest of said user profile of said plurality of user profiles matches said chosen musical interest (Uhrich, para[0045-0046] using the user interests along with a content listing information identifying content items (including currently-playing and upcoming live content items), determine whether any personalized feed conditions are satisfied to attempt to “aggregate” multiple live content items together to be part of a dynamic personalized feed), 
presenting said user profiles within said determined geographic range and that match said chosen musical interest within said user interface (Uhrich, para[0055] one or more feed program UI elements 140A-140F can be presented).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Uhrich’s teaching of Techniques for Generating and Providing Personalized Dynamic Live Content Feeds into Krasadakis’ teaching of an Interactive Online Music Experience because one of the ordinary skill in the art would have been motivated to provide live content recommendations to the user.

As per claim 19, Krasadakis discloses the system of Claim 18, wherein said user interface displays controls to said user, which may allow said user to control said audio data presented via a live stream of said user profile of said plurality of user profiles (Krasadakis, para[0067]).

As per claim 20, Krasadakis discloses the system of Claim 18, wherein a plurality of users may create a group, wherein a group user of said plurality of group users may create a group live stream, wherein said group livestream is the same for each said group user, wherein said plurality of group users may contribute to said group live stream (Krasadakis, para[0014,0024]).

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/NATISHA D COX/          Primary Examiner, Art Unit 2448